



Exhibit 10.4
Amendment to Employment Agreement
This Amendment (this “Amendment”) to the Employment Agreement between Michael
Quartieri (“Executive”) and Scientific Games Corporation, a Nevada corporation
(the “Company”), is made and effective as of May 19, 2020.
WHEREAS, the Company and Executive entered into an Amended and Restated
Employment Agreement dated as of December 15, 2015, which was then amended
effective as of January 1, 2019, and then amended effective as of March 24, 2020
(as amended, the “Agreement”); and
WHEREAS, all capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Agreement;
NOW THEREFORE, in consideration of the premises and the mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.Section 1 of the Agreement is hereby deleted and replaced with the following
new section:
“Employment; Term. The Company hereby agrees to employ Executive, and Executive
hereby accepts employment with the Company, in accordance with and subject to
the terms and conditions set forth in this Agreement. This term of employment of
Executive under this Agreement (the “Term”) shall be the period commencing on
the first day of Executive’s employment with the Company and ending on June 30,
2020, and is subject to earlier termination in accordance with Section 4. The
Company and Executive further expressly agree that the Term shall no longer be
automatically extended and shall terminate on June 30, 2020, unless otherwise
terminated earlier in accordance with Section 4.
2.Transition; Offices and Duties. Effective as of May 31, 2020 (the “Transition
Date”), Section 2 of the Agreement shall be deleted in its entirety and replaced
with the following:
“During the Term, Executive will serve as an advisor to the President and Chief
Executive Officer. In such capacity, Executive shall report to the President and
Chief Executive Officer and shall perform such duties and shall have such
responsibilities as may be assigned to Executive from time to time by the
President and Chief Executive Officer. Executive’s functions, duties and
responsibilities are subject to reasonable changes as the Company may in good
faith determine. Executive hereby agrees to accept such employment and to serve
the Company to the best of his ability in such capacities, devoting
substantially all of his business time to such employment.”
Upon the expiration of the Term on June 30, 2020, Executive shall no longer
serve as an officer or director of any subsidiary or affiliate of the Company,
and agrees to relinquish all such positions and titles he currently holds upon
the Company’s request, and in any event not later than the expiration of the
Term.
3.Executive acknowledges that he is eligible for Incentive Compensation as
described in Section 3(b) of the Agreement, pro-rated based on the number of
days he is employed in calendar year 2020.





--------------------------------------------------------------------------------



4.Executive hereby agrees that this Amendment constitutes Executive’s prior
written consent, as contemplated by Section 4(e) of the Agreement, to the
changes to Executive’s employment contemplated by this Amendment and any actions
taken by the Company in furtherance thereof, so that such changes and actions
shall not constitute Good Reason for purposes of the Agreement.


5.Section 4(g) of the Agreement is hereby deleted and replaced with the
following new section:


“Expiration of Term of Agreement. At the end of the Term, and provided that
Executive has, within 21 days after June 30, 2020, delivered to the Company, and
not revoked, a release agreement, substantially in the form attached hereto as
Exhibit A (the “Release Requirement”), then Executive shall receive each of the
following:


(i)The Standard Termination Payments;


(ii)an amount equal to $257,633, subject to applicable withholding, which is
intended to compensate Executive for prior reductions in his base salary and in
recognition of Executive’s work helping the Company meet the challenges posed
for its business and employees by the COVID-19 pandemic, with such amount to be
payable in equal monthly installments over a period of six (6) months after
termination of Executive’s employment, in accordance with Section 4(h);


(iii)if Executive elects to continue medical coverage under the Company's group
health plan in accordance with COBRA, the full monthly premiums for such
coverage on a monthly basis until the earlier of: (A) a period of six (6) months
has elapsed; or (B) Executive is eligible for medical coverage under a plan
provided by a new employer;


(iv)no later than March 31, 2021, payment of an amount equal to (A) the
Incentive Compensation which would have been payable to Executive had Executive
remained in employment with the Company during all of 2020, multiplied by (B) a
fraction the numerator of which is 182 and the denominator of which is 366;


(v)the consulting agreement attached hereto as Exhibit B (the “Consulting
Agreement”) shall become effective as of July 1, 2020 (in the event the Release
Requirement is not satisfied, the Consulting Agreement shall be null and void
and of no effect);


(vi)subject to Section 5.6, any unvested restricted stock units held by
Executive on the expiration of the Term, and any unvested stock options held by
Executive on the expiration of the Term, in both cases that were granted to
Executive prior to January 1, 2019, will become fully vested (and, in the case
of any such stock options, exercisable) (provided that any such stock options
held by Executive and vesting pursuant to this subsection 4(g)(vi) will cease
being exercisable upon the earlier of December 31, 2021 and the scheduled
expiration of such stock options), and in all other respects, all such awards
shall be governed by the plans and programs and the agreements and other
documents pursuant to which the awards were granted; provided, however, if
necessary to comply with Section
2

--------------------------------------------------------------------------------



409A, settlement of any such equity-based awards shall be made on the date that
is six (6) months plus one (1) day following expiration of the Term;


(vii)For avoidance of doubt, Section 4(g)(vi) does not apply to any unvested
stock options or unvested restricted stock units held by Executive on the
expiration of the Term and that were granted to Executive on or after January 1,
2019. Any such unvested restricted stock units or unvested stock options held by
Executive as of the expiration of the Term, in both cases that were granted to
Executive on or after January 1, 2019 (including but not limited to any
performance-conditioned unvested stock options) shall continue to vest during
the term of the Consulting Agreement as if Executive was still an employee of
the Company. If any such unvested stock options vest during the term of the
Consulting Agreement, then they will cease being exercisable upon the earlier of
December 31, 2021 and the scheduled expiration of such stock options;


(viii)Upon the expiration of the Consulting Agreement on December 31, 2020, all
restricted stock units and stock options that are unvested as of such date will
be immediately forfeited on December 31, 2020; and


(ix)all vested stock options and vested restricted stock units held by
Executive, that fully vested prior to the expiration of the Term, shall remain
outstanding (and, in the case of any vested stock options, and exercisable until
the earlier of December 31, 2021 and the scheduled expiration of such stock
options);


provided, however, that all equity awards held by Executive and/or all amounts
received by him in respect thereof shall remain subject to forfeiture or
recovery by the Company pursuant to Sections 4(l) or 5.6 of the Agreement and
any applicable clawback or similar compensation recovery policy adopted by the
Company from time to time. The Company and Executive hereby agree and
acknowledge that the Release Requirement shall satisfy the requirements of
Section 4(l) of the Agreement.
6.The reference to Section 4(g) in Section 4(i) is hereby deleted.
7.Section 15 shall be deleted and replaced with:
Notices. All notices and other communications to be given or to otherwise be
made to any party to this Agreement shall be deemed to be sufficient if
contained in a written instrument delivered in person or duly sent by certified
mail or by a recognized national courier service, postage or charges prepaid,
(a) to Scientific Games Corporation, Attn: Legal Department, 6601 Bermuda Road,
Las Vegas, NV 89119, (b) to Executive, at the last address shown in the
Company’s records, or (c) to such other replacement address as may be designated
in writing by the addressee to the addressor.
8.Except as set forth in this Amendment, all terms and conditions of the
Agreement shall remain unchanged and in full force and effect in accordance with
their terms. All references to the “Agreement” in the Agreement shall refer to
the Agreement as amended by this Amendment. Any defined terms used in this
Amendment and not defined herein shall have the meaning as set forth in the
Agreement.
3

--------------------------------------------------------------------------------



9.This Amendment may be executed in counterparts, each of which shall for all
purposes be deemed to be an original and all of which shall constitute the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by electronic transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.


IN WITNESS WHEREOF, each of the parties hereto has duly executed this Amendment
as of May 19, 2020.


SCIENTIFIC GAMES CORPORATION




By: /s/ James Sottile   
Name: James Sottile
Title: Executive Vice President and Chief Legal Officer
        


/s/ Michael Quartieri   
Michael Quartieri




4


--------------------------------------------------------------------------------







Exhibit A


Release Agreement




[see attached]







--------------------------------------------------------------------------------



RELEASE AGREEMENT
In consideration of the promises contained herein and in the Amendment to
Employment Agreement dated as of May 19, 2020 (the “Amendment”), Scientific
Games Corporation (the “Company”) and Michael Quartieri (“you”) hereby enter
into this release agreement (this “Release Agreement”) as of the date set forth
below.


WHEREAS, the Company and you entered into an Amended and Restated Employment
Agreement dated as of December 15, 2015, which was then amended effective as of
January 1, 2019, and then amended effective as of March 24, 2020, and then
amended effective as of May 19, 2020 (as amended, the “Employment Agreement”);
and


WHEREAS, the Amendment includes this Release Agreement as an exhibit thereto;
and
WHEREAS, the Company’s obligations to you upon expiration of your Employment
Agreement are conditioned on you entering into this Release Agreement;
NOW THEREFORE, you hereby agree to the following:
1.General Release of Claims. In consideration of the benefits described in
Sections 5(i) – (ix) of the Amendment (the “Expiration Benefits”), which you
acknowledge are not otherwise owed to you, you understand and agree that you are
knowingly and voluntarily releasing, waiving and forever discharging, to the
fullest extent permitted by law, on your own behalf and on behalf of your
agents, assignees, attorneys, heirs, executors, administrators and anyone else
claiming by or through you (collectively referred to as the “Releasors”), the
Company, and its affiliates, subsidiaries and members, predecessors, successors
or assigns, and any of its or their past or present parents, affiliates,
subsidiaries and members, predecessors, successors or assigns; and any of its or
their past or present shareholders; and any of its or their past or present
directors, executives, members, officers, insurers, attorneys, employees,
consultants, agents, both individually and in their business capacities, and
employee benefits plans and trustees, fiduciaries, and administrators of those
plans (collectively referred to as the “Released Parties”), of and from any and
all claims under local, state or federal law, whether known or unknown, asserted
and unasserted, that you and/or the other Releasors have or may have against
Released Parties as of the day you sign this Release Agreement, including but
not limited to all matters relating to or in any way arising out of any aspect
of your employment with the Company, separation from employment with the
Company, or your treatment by the Company while in the Company’s employ, all
claims under any applicable law, and all other claims, charges, complaints,
liens, demands, causes of action, obligations, damages (including punitive or
exemplary damages), liabilities or the like (including without limitation
attorneys’ fees and costs) (collectively “Claims”), including but not limited to
all Claims for:
(a) salary and other wages, including, but not limited to, overtime if
applicable, incentive compensation and other bonuses, severance pay, paid time
off, or any benefits under the Employee Retirement Income Security Act of 1974,
as amended or any other applicable local, state or federal law;
(b) discrimination, harassment or retaliation based upon race, color, national
origin, ancestry, religion, marital status, sex, sexual orientation, citizenship
status, pregnancy or any pregnancy related disability, family status, leave of
absence (including but not limited to the Family Medical Leave Act or any other
federal, state or local leave laws), handicap (including but not limited to The
Rehabilitation Act of 1973), medical condition or disability, or any other
characteristic covered by
A-2

--------------------------------------------------------------------------------



law under Title VII of the Civil Rights Act of 1964, as amended, the Civil
Rights Act of 1991, the Americans with Disabilities Act, as amended, Sections
1981 through 1988 of the Civil Rights Act of 1866, and any other federal, state,
or local law prohibiting discrimination in employment, the Worker Adjustment and
Retraining Notification Act, or any other federal, state or local law concerning
plant shutdowns, mass layoffs, reductions in force or other business
restructuring;
(c) discrimination, harassment or retaliation based upon age under the Age
Discrimination in Employment Act as amended by the Older Workers Benefit
Protection Act of 1990 and as further amended (the “ADEA”), or under any other
federal, state, or local law prohibiting age discrimination;
(d) breach of implied or express contract (whether written or oral), breach of
promise, misrepresentation, fraud, estoppel, waiver or breach of any covenant of
good faith and fair dealing, including without limitation breach of any express
or implied covenants of any employment agreement that may be applicable to you;
(e) defamation, negligence, infliction of emotional distress, violation of
public policy, wrongful or constructive discharge, or any employment-related
tort recognized under any applicable local, state, or federal law;
(f) any violation of any of the Fair Employment Practices Act, Equal Rights Act;
Civil Rights Act; Minimum Fair Wages Act; Equal Pay Act; or Payment of Wages
Act; or any comparable federal, state or local law;
(g) any violation of the Immigration Reform and Control Act, or any comparable
federal, state or local law;
(h) any violation of the Fair Credit Reporting Act, or any comparable federal,
state or local law;
(i) any violation of the Family and Medical Leave Act;
(j) any violation of the Virginia Human Rights Act, and any comparable federal,
state or local law and any violation of any statute, regulation, or law of any
country or nation;
(k) costs, fees, or other expenses, including attorneys’ fees; and
(l) any other claim, charge, complaint, lien, demand, cause of action,
obligation, damages, liabilities or the like of any kind whatsoever, whether
under U.S. law or the law of another nation, including, without limitation, any
claim that this Release Agreement was induced or resulted from any fraud or
misrepresentation by the Company.


Excluded from the release set forth in this Section 1 are: (i) any Claims or
rights to enforce benefits under the Amendment or this Release Agreement against
the Company, (ii) Claims arising after the date you sign this Release Agreement,
(iii) claims for indemnification covered by Section 7 of the Employment
Agreement, and (iv) any Claims that you cannot lawfully release. Notwithstanding
anything to the contrary contained herein, including in Section 2 below, also
excluded from the release set forth in this Section 1 is your right to file a
charge with an administrative agency (including the Equal Employment Opportunity
Commission and the National Labor Relations Board) or participate in any agency
investigation. You are, however, to the extent allowed by law, waiving your
right to recover money or other damages in connection with any such charge or
investigation. You are also, to the extent allowed by law, waiving your right to
A-3

--------------------------------------------------------------------------------



recover money in connection with a charge filed by any other individual or by
the Equal Employment Opportunity Commission, National Labor Relations Board or
any other federal, state or local agency.
Furthermore, notwithstanding anything herein to the contrary, nothing in your
Employment Agreement, this Release Agreement, or any other agreement between you
and the Company shall (i) prohibit you from making reports of possible
violations of federal law or regulation to any governmental agency or entity in
accordance with the provisions of and rules promulgated under Section 21F of the
Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of
2002, or of any other whistleblower protection provisions of state or federal
law or regulation, or (ii) require notification or prior approval by the Company
of any reporting described in clause (i).


2.Additional Agreements by Employee.


(a) BY SIGNING THIS RELEASE AGREEMENT YOU ARE KNOWINGLY AND VOLUNTARILY WAIVING
ANY RIGHTS (KNOWN OR UNKNOWN) TO BRING OR PROSECUTE A LAWSUIT OR MAKE ANY LEGAL
CLAIM AGAINST THE RELEASED PARTIES WITH RESPECT TO ANY OF THE CLAIMS DESCRIBED
ABOVE IN SECTION 1. You agree that the release set forth above will bar all
claims or demands of every kind, known or unknown, referred to above in Section
1 and further agree that no non-governmental person, organization or other
entity acting on your behalf has in the past or will in the future file any
lawsuit, arbitration or proceeding asserting any claim that is waived or
released under this Release Agreement. If you break this promise and file a
lawsuit, arbitration or other proceeding asserting any Claim waived in this
Release Agreement, (i) you will pay for all costs, including reasonable
attorneys’ fees, incurred by the Released Parties in defending against such
Claim (unless such Claim is a charge with the Equal Employment Opportunity
Commission or the National Labor Relations Board); (ii) you give up any right to
individual damages in connection with any administrative, arbitration or court
proceeding with respect to your employment with and/or termination from
employment with the Company, including damages, reinstatement or attorneys'
fees; and (iii) if you are awarded money damages, you will assign to the
Released Parties your right and interest to all such money damages. If any claim
is not subject to release, to the extent permitted by law, you waive any right
or ability to be a class or collective action representative or to otherwise
participate in any putative or certified class, collective or multi-party action
or proceeding based on such a claim in which the Company or any other Released
Party is a party. Furthermore, if you are made a member of a class or collective
action in any proceeding without your prior knowledge or consent, you agree to
opt out of the class or collective action at the first opportunity.
Notwithstanding the foregoing, this Section 2 does not limit your right to
challenge the validity of this Release Agreement in a legal proceeding under the
Older Workers Benefit Protection Act, 29 U.S.C. § 626(f), with respect to claims
under the ADEA. This Section also is not intended to and shall not limit the
right of a court to determine, in its discretion, that the Company is entitled
to restitution, recoupment or setoff of any payments made to you by the Company
should this Release Agreement be found to be invalid as to the release of claims
under the ADEA.


(b) You agree that you shall not solicit, encourage, assist or participate
(directly or indirectly) in bringing any Claims or actions against any of the
Released Parties by other current or former employees, officers or third
parties, except as compelled by subpoena or other court order or legal process,
and only after providing the Company with prior notice of any such subpoena,
order or legal process and an opportunity to timely contest such process.
Notwithstanding the foregoing, nothing in this Release Agreement shall preclude
you from making truthful statements that are required by applicable law,
regulation or legal process.
A-4

--------------------------------------------------------------------------------





(c) You represent and warrant that you have not filed any administrative,
judicial or other form of complaint or initiated any claim, charge, complaint or
formal legal proceeding, nor are you a party to any such claim, against any of
the Released Parties, and that you will not make such a filing at any time
hereafter based on any events or omissions occurring prior to the date of
execution of this Release Agreement. You understand and agree that this Release
Agreement will be pleaded as a full and complete defense to any action, suit or
proceeding which is or may be instituted, prosecuted or maintained by you, your
agents, assignees, attorneys, heirs, executors, administrators and anyone else
claiming by or through you.


(d) You agree to cooperate with Company and take all necessary steps to
effectuate this Release Agreement, each of its terms and the intent of the
parties.


3.Affirmations. In signing this Release Agreement, you are affirming that:


(a) Other than as described in the Amendment, you have been paid and/or have
received all compensation, wages, bonuses, commissions, overtime and/or benefits
to which you may be entitled. You affirm that you have been granted or not been
denied any leave to which you were entitled under the Family and Medical Leave
Act or related state or local leave or disability accommodation laws;


(b) You are not eligible to receive payments or benefits under any other Company
and/or other Released Party’s severance pay policy, plan, practice or
arrangement;


(c) You have no known workplace injuries or occupational diseases;


(d) You have not complained of and you are not aware of any fraudulent activity
or any act(s) which would form the basis of a claim of fraudulent or illegal
activity by the Company or any other Released Party that you have not reported
to the Company in writing. You also affirm that you have not been retaliated
against for reporting any allegations of wrongdoing by any Released Party,
including any allegations of corporate fraud. Both parties acknowledge that this
Release Agreement does not limit either party’s right, where applicable, to file
or to participate in an investigative proceeding of any federal, state or local
governmental agency. To the extent permitted by law, you agree that if such an
administrative claim is made, you shall not be entitled to recover any
individual monetary relief or other individual remedies;


(e) You acknowledge and agree that all of the Company’s decisions regarding your
pay and benefits through the date of your execution of this Release Agreement
were not discriminatory based on age, medical condition or disability, race,
color, sex, religion, national origin, ancestry, marital status, sexual
orientation, citizenship status, pregnancy or any pregnancy related disability,
family status, leave of absence, handicap, or any other classification protected
by law; and


(f) You acknowledge and agree that if you breach the provisions of this Release
Agreement or your Employment Agreement that the Company will have the right to
seek an appropriate remedy against you, which may include, but not be limited
to, injunctive relief, the return of the Expiration Benefits, other monetary
damages, and the payment of the Company’s attorneys’ fees. Additionally, if you
breach this Release Agreement or the Employment Agreement the Company
A-5

--------------------------------------------------------------------------------



shall have the right, without waiving any other remedies in law or equity, to
cease any further payment or delivery of the Expiration Benefits.
Notwithstanding such cessation, all of your obligations hereunder shall be
continuing and enforceable including but not limited to your release of claims,
and the Company shall be entitled to pursue all remedies against you available
at law or in equity for such breach.

4. Governing Law; Arbitration. The parties hereby agree that the “Governing Law;
Arbitration” section of the Employment Agreement set forth at Section 12 of the
Employment Agreement is incorporated into this Release Agreement.


5. Non-Admission of Wrongdoing. You and the Company agree that neither this
Release Agreement nor the furnishing of the consideration for this Release
Agreement and the Amendment shall be deemed or construed at any time for any
purpose as an admission by any of the Released Parties of any liability,
wrongdoing, or unlawful conduct of any kind, and the Released Parties do
specifically deny, any violation of any local, state, federal, or other law,
whether regulatory, common or statutory. Additionally, this Release Agreement,
its existence or its terms will not be admissible in any proceeding other than a
proceeding to enforce the terms of this Release Agreement.


6. Right to Consider, Rescind and Revoke Acceptance. This Release Agreement is
intended to comply with the Older Workers Benefit Protection Act of 1990 with
regard to your waiver of rights under the ADEA. In signing this Release
Agreement, you understand and agree that:


(a) You are specifically advised to consult with an attorney of your own
choosing before you sign this Release Agreement, as it waives and releases
rights you have or may have under federal, state and local law, including but
not limited to the ADEA. You acknowledge that you will bear all expenses
incurred by you in the negotiation and preparation of this Release Agreement,
and the Company will bear all fees incurred by it.


(b) You will have up to twenty-one (21) calendar days from the date of the
expiration of the Employment Agreement (i.e., June 30, 2020) to decide whether
to accept and sign this Release Agreement. In the event you do sign this Release
Agreement, you may revoke or rescind your acceptance within seven (7) calendar
days of signing it, and it will not become effective or enforceable until the
eighth (8th) day after you sign it (the “Release Agreement Effective Date”). In
order to effectively revoke or rescind your acceptance, the revocation or
rescission must be in writing and postmarked within the seven (7) calendar day
period, and properly addressed to:


Scientific Games Corporation
        6601 Bermuda Road
        Las Vegas, NV 89119
        Attention: Chief Legal Officer


You acknowledge that if you do not accept this Release Agreement in the manner
described above, it will be withdrawn and of no effect. You acknowledge and
agree that, if you revoke your acceptance of this Release Agreement, you shall
receive none of the Expiration Benefits provided for in the Amendment and that
this Release Agreement and the Amendment will not be admissible as evidence in
any judicial, administrative or arbitral proceeding or trial. You further
acknowledge that if the Release Agreement is not effectively revoked in the time
period set forth above, you shall have forever waived your right to revoke this
Release
A-6

--------------------------------------------------------------------------------



Agreement, and it shall thereafter have full force and effect as of the Release
Agreement Effective Date.


(c)  Any and all questions regarding the terms of this Release Agreement have
been asked and answered to your complete satisfaction.


(d) You acknowledge that the consideration provided for hereunder is in addition
to anything of value to which you already are entitled and the consideration
provided for herein is good and valuable.


(e) You are entering into this Release Agreement voluntarily, of your own free
will, and without any coercion or undue influence of any kind or type
whatsoever.


(f)  Any modifications of or revisions to this Release Agreement do not re-start
the consideration period, described in paragraph (b) of this Section 6.


(g) You understand that the releases contained in this Release Agreement do not
extend to any rights or claims that you have under the ADEA that first arise
after execution of this Release Agreement.


IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Release Agreement as of the date set forth below:






SCIENTIFIC GAMES CORPORATION
        


By:      Date:
Name:
Title:
            
I have decided to accept this Release Agreement, to fulfill the promises I have
made in the Amendment and in this Release Agreement, and to receive the
Expiration Benefits described in Sections 5(i)-(ix) of the Amendment. I hereby
freely and voluntarily assent to all the terms and conditions in this Release
Agreement and reaffirm my obligations under my Employment Agreement, as amended,
to the extent provisions of the Employment Agreement survive termination or
expiration thereof. I understand that this Release Agreement will become a
binding agreement between the Company and me as of the 8th day after I sign it,
and I am signing this Release Agreement as my own free act with the full intent
of releasing the Released Parties from all Claims, as described in Section 1
above, including but not limited to those under the Age Discrimination in
Employment Act (ADEA).






________________________________  Date: ____________________
MICHAEL QUARTIERI


A-7


--------------------------------------------------------------------------------



Exhibit B


Consulting Agreement


[see attached]







--------------------------------------------------------------------------------



CONSULTING AGREEMENT


This Consulting Agreement is entered into as of July 1, 2020 (this “Agreement”)
by and between SCIENTIFIC GAMES CORPORATION, with offices located at 6601
Bermuda Road, Las Vegas, NV 89119 (the “Company”), and Michael Quartieri, an
individual, 2133 Wilbanks Circle, Henderson, NV 89012 (the “Consultant” and,
together with the Company, the “Parties”).


RECITALS


WHEREAS, the Company seeks to engage the Consultant as an independent contractor
in a manner consistent with the Company’s commitment to ethics and in compliance
with all applicable Laws (as defined below); and


WHEREAS, the Company and Consultant entered into an Amended and Restated
Employment Agreement dated as of December 15, 2015, which was then amended
effective as of January 1, 2019, and then amended effective as of March 24,
2020, and then amended effective as of May 19, 2020 (as amended, the “Employment
Agreement”); and
WHEREAS, the Employment Agreement expired on June 30, 2020; and
NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations and warranties made herein and intending to be legally bound,
the Parties hereto agree as follows:
Section 1Interpretation
1.1Certain Terms. As used herein, the following terms have the following
meanings:
“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
a specified Person. A Person shall be deemed to control another Person if such
first Person possesses, directly or indirectly, the power to direct, or cause
the direction of, the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.
“Code” means the Internal Revenue Code of 1986, as amended.
“Confidential Information” means all non-public information concerning the
Company or any of its Affiliates or their respective equity investments (whether
prepared by the Company or otherwise, whether oral or written, in whatever form
or data storage medium and whether or not specifically identified as
“confidential”), including financial and accounting information, product-related
information, plans and strategies, computer programs, code and software,
technical drawings and schematics, technical expertise, know-how, processes,
ideas, inventions (whether patentable or not), agreements and reports (together
with all analyses, compilations, forecasts, studies, summaries, notes, data and
other documents and materials, in whatever form maintained and whether prepared
by the Company, the Consultant or other Persons, which contain or reflect, or
are based on or generated from, in whole or in part, any such information).
“Governmental Authority” means any national, supranational, foreign, federal,
state, provincial, tribal, peripheral, regional, municipal or local government
or any agency, instrumentality or political subdivision thereof, including any
legislative, executive, judicial, regulatory or other governmental board,
department, agency, authority, commission, administration, court or other body,
or any official of any of the foregoing (including any gaming- or
lottery-related Governmental Authority).
B-2

--------------------------------------------------------------------------------



“Law” means any order, writ, injunction, decree, judgment, law, ordinance,
decision, opinion, ruling, policy, statute, code, rule, regulation or
administrative or other requirement of any Governmental Authority, in each case,
as may be amended from time to time.
“Person” means any individual (including the heirs, beneficiaries, trusts,
executors, legal representatives or administrators thereof), corporation,
partnership, joint venture, trust, limited liability company, limited
partnership, joint stock company, unincorporated association or other entity.
For the avoidance of doubt, the term includes a Government Authority.
“Representative” means, with respect to any Person, any director, officer,
employee, partner, member, manager, owner, agent, lawyer, accountant, auditor,
professional advisor, consultant or other representative.
1.2Incorporation. The Annexes to this Agreement are incorporated by reference
into, and form an integral part of, this Agreement.
Section 2Engagement
2.1Services. Upon the terms and subject to the conditions of this Agreement, the
Company hereby engages the Consultant, and the Consultant hereby accepts such
engagement, as an independent contractor to provide consulting services related
to financial matters to the Company during the Term, subject to Consultant’s
reasonable availability, as requested by the Company’s Chief Executive Officer
(collectively, the “Services”). The Consultant shall furnish, at Consultant’s
own expense, any equipment, supplies and other materials necessary or advisable
to perform the Services. Subject to the provisions of this Agreement, the
Company shall not control the manner or means by which the Consultant performs
the Services.
2.2Relationship of Parties. The Consultant is an independent contractor of the
Company, and this Agreement shall not be construed to create any association,
partnership, joint venture, employee or agency relationship between the
Consultant and the Company (or any of its Affiliates) for any purpose. Except to
the extent specifically authorized in advance by the Company in writing, the
Consultant (a) shall have no authority (and shall not hold himself out as having
authority) to bind or act on behalf or in the name of the Company or any of its
Affiliates, (b) shall not make any agreements or representations on behalf of
the Company or any of its Affiliates and (c) without limiting the generality of
the foregoing, shall not represent the Company or any of its Affiliates as a
lobbyist or agent to any Governmental Authority. Without limiting the generality
of the foregoing, the Consultant will not be eligible to participate in any
vacation, group medical or life insurance, disability, profit sharing or
retirement benefits or any other fringe benefits or benefit plans offered by the
Company or any of its Affiliates to its employees, and the Company will not make
any insurance contributions, including unemployment or disability, or obtain
worker's compensation insurance on behalf of the Consultant. Any Persons
employed by the Consultant in connection with the performance of the Services
shall be the employees of the Consultant and the Consultant shall be fully
responsible for them. The Consultant may not utilize any subcontractor or engage
any other Person in connection with the performance of the Services without the
Company’s prior written consent. The Consultant shall be fully responsible for
any such subcontractors or other Persons and in no event shall the Consultant be
relieved of his obligations under this Agreement as a result of his use or
engagement of any such subcontractors or other Persons.
Section 3Compensation
3.1Consideration. As full consideration for the provision of Services and the
rights granted to the Company under this Agreement, the Company shall provide
the Consultant with an amount equal to
B-3

--------------------------------------------------------------------------------



$394,875, subject to applicable withholding, with such amount to be payable in
six (6) equal monthly installments during the term of this Agreement.
3.2Expense Reimbursement. The Company agrees to reimburse the Consultant for
reasonable and appropriately documented out-of-pocket expenses actually incurred
and paid by the Consultant but only to the extent (a) directly related to the
Consultant's performance of the Services and (b) incurred in accordance with the
Company's expense reimbursement policies.


3.3Withholding, etc. Amounts payable under this Agreement shall be without
deduction or withholding of any kind other than any tax or other deduction or
withholding determined by the Company to be required by Law. Consultant shall be
responsible for, and shall indemnify the Company against, any taxes or
contributions, including penalties and interest, owed by Consultant. The
foregoing shall not apply to any equity-based awards held by Consultant that
were granted at a time during which Consultant was an employee of the Company
and its affiliates.
3.4Taxes and Internal Revenue Code 409A. It is intended that the provisions of
this Agreement comply with Section 409A of the Code, and applicable
administrative guidance and regulations (“Section 409A”), and all provisions of
this Agreement shall be construed and interpreted in a manner consistent with
the requirements for avoiding taxes and penalties under Section 409A and that
all reimbursements provided under this Agreement shall be made or provided in
accordance with Section 409A. Notwithstanding the foregoing, the Company makes
no representations or warranties and shall have no responsibility regarding the
tax implications of the compensation and benefits to be paid to the Consultant
under this Agreement, including under Section 409A.
Section 4Certain Agreements
4.1Restrictive Covenants. The Consultant acknowledges that he has continuing
obligations to the Company as set forth in Section 5 of his Employment
Agreement, which continue in full force and effect after his separation from
employment with the Company according to their terms.


4.2Confidentiality. The Consultant shall (and, if applicable, shall cause his
employees to) (a) hold the Confidential Information in confidence and protect it
in accordance with the same degree of care with which he protects his own
confidential information of like importance which he does not wish to disclose,
but in no event less than reasonable care, (b) use the Confidential Information
solely to the extent necessary in the performance of the Services and not for
any other purpose, (c) not disclose any Confidential Information to any Person
(other than the Company and its Affiliates), (d) upon the request of the
Company, promptly return all Confidential Information to the Company (or, at the
election of the Company, destroy such Confidential Information) without
retaining any copies thereof (and provide certification of his compliance with
this clause (d)) and (e) not reverse engineer, decompile, test or analyze the
Confidential Information without the prior written consent of the Company. In
the event that the Consultant is requested or required by law, judicial or
governmental order, deposition, interrogatory, request for documents, subpoena,
civil investigative demand or other legal process to disclose any of the
Confidential Information, the Consultant must first provide the Company with
prompt written notice of such requirement so that the Company (or any of its
Affiliates) may seek an appropriate protective order, unless, as confirmed by
the opinion of the Consultant’s counsel, providing such notice would itself
constitute a violation of law. If the Consultant is nevertheless legally
required (as confirmed by the opinion of the Consultant’s counsel) to disclose
Confidential Information, then the Consultant shall only disclose that portion
of the Confidential Information that is legally required to be disclosed (as
confirmed by the opinion of the Consultant’s counsel). In such an event, the
Consultant shall take reasonable efforts to obtain assurance that confidential
B-4

--------------------------------------------------------------------------------



treatment will be accorded to that portion of the Confidential Information being
disclosed. In no event shall the Consultant oppose action by the Company (or any
of its Affiliates) to obtain an appropriate protective order or other reliable
assurance that confidential treatment will be accorded the Confidential
Information.
Notwithstanding anything herein to the contrary, nothing in this Agreement or
any other agreement with the Company shall (i) prohibit Consultant from making
reports of possible violations of federal law or regulation to any governmental
agency or entity in accordance with the provisions of and rules promulgated
under Section 21F of the Securities Exchange Act of 1934 or Section 806 of the
Sarbanes-Oxley Act of 2002, or of any other whistleblower protection provisions
of state or federal law or regulation, or (ii) require notification or prior
approval by the Company of any reporting described in clause (i).
4.3Regulatory Compliance. The Consultant acknowledges that the Company and/or
its Affiliates are subject to gaming, lottery or similar licensing requirements
of various jurisdictions. The Consultant shall cooperate fully with the Company
and its Affiliates in providing to them any information of whatever nature that
any of them deems necessary or appropriate in assuring itself that the
Consultant possesses the good character, honesty, integrity, and reputation
applicable to those engaged in the gaming and lottery industries. If, during the
Term, the Company (or any of its Affiliates) is notified (formally or
informally) by any Governmental Authority that the engagement of, or conducting
business with, the Consultant may or will jeopardize any license or ability to
be licensed of the Company (or any of its Affiliates) or if the Company (or any
of its Affiliates) concludes that the Consultant may fail to meet the above
criteria (or the compliance committee of the Company or any of its Affiliates
otherwise raises an objection with respect to the Consultant), the Company may
immediately terminate this Agreement upon written notice to the Consultant. The
Consultant also acknowledges his obligations set forth in Annex A and Annex B
attached hereto.
4.4Indemnification. Company agrees to indemnify, defend and hold harmless the
Consultant as to any claim asserted against the Consultant arising from his
performance of the Services, to the extent such claim does not arise from the
gross negligence or other wrongful act of Consultant.


Section 5Termination
5.1Term of Agreement. The term of this Agreement shall commence on July 1, 2020
and shall continue until December 31, 2020, unless earlier terminated by the
Company in accordance with Section 5.2 (the “Term”). The Term can be extended if
agreed to by both parties in writing.


5.2Early Termination by Company. The Company may terminate this Agreement early
if the Consultant breaches the restrictive covenants referenced in Section 4.1
of the Agreement.


5.3Effect of Termination. Notwithstanding the foregoing, (a) Sections 1, 2.2,
4.2, 4.3, 5 and 6 and any other Sections of this Agreement that expressly or by
implication are intended to continue in effect after the expiration or earlier
termination of this Agreement, shall continue in effect after the expiration or
earlier termination of this Agreement in accordance with their terms, and (b)
any termination of this Agreement shall not affect any accrued rights or
liabilities of either Party.


5.4Payments Upon Early Termination. In the event that the Company terminates
this Agreement pursuant to Section 5.2, all future consideration due hereunder
shall cease as of the date of such termination.


Section 6Miscellaneous
B-5

--------------------------------------------------------------------------------



6.1Notice. All notices, approvals and other communications required or
contemplated under this Agreement shall be in writing and shall be deemed to
have been duly given (a) when received if delivered personally, (b) when sent by
cable, telecopy, telegram or facsimile (which is confirmed by the intended
recipient), and (c) when sent by overnight courier service or when mailed by
certified or registered mail, return receipt requested, with postage prepaid, to
the Parties at the following addresses:
        In the case of Consultant:  to the address set forth in the preamble of
this Agreement 


        In the case of the Company: Scientific Games Corporation
6601 Bermuda Road
Las Vegas, NV 89119Attention: Chief Legal Officer


or such other persons or addresses as either Party may from time to time
designate by notice to the other.
6.2Assignment; Binding Effect. No Party shall assign or transfer or purport to
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of the other Party; provided, however, that the
Company shall be permitted to (a) assign or transfer any of its rights or
obligations hereunder to any Affiliate of the Company and (b) pledge its rights
or interest under this Agreement. This Agreement shall inure to the benefit of
the Parties and their respective permitted successors and assigns and is binding
upon the Parties and their respective successors and assigns.
6.3Amendment; Waiver. This Agreement may be amended, changed or supplemented
only by a written agreement executed and delivered by the Parties. Any waiver
of, or consent to depart from, the requirements of any provision of this
Agreement shall be effective only if it is in writing and signed by the Party
giving it, and only in the specific instance and for the specific purpose for
which it has been given. Except as otherwise provided by this Agreement, no
failure on the part of any Party to exercise, and no delay in exercising any
right under this Agreement shall operate as a waiver of such right except to the
extent that such failure including the failure to provide notice as and when
required by this Agreement, has prejudiced the rights and remedies of the other
Party. No single or partial exercise of any such right shall preclude any other
or further exercise of such right or the exercise of any other right.
6.4Entire Agreement. This Agreement (including the Annexes) constitutes the
entire agreement between the Parties pertaining to the subject matter hereof and
supersedes all prior agreements, negotiations, discussions and understandings,
written or oral, between the Parties with respect to such subject matter. The
parties acknowledge that this Agreement does not supersede any terms of the
Employment Agreement that continue after such agreement's expiration, or any
releases entered into between Consultant and the Company, including the
provisions thereof related to the effectiveness of this Agreement.


6.5Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. The Parties shall negotiate in good faith to amend this Agreement
to give effect to the purpose and intent of the provision found to be invalid,
illegal or unenforceable.
6.6Governing Law; Dispute Resolution. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada applicable to
agreements made and to be wholly performed within that State, without regard to
its conflict of laws provisions. The parties agree that any controversy or claim
not resolved by the Parties arising out of or relating to this Agreement shall
be settled by arbitration in
B-6

--------------------------------------------------------------------------------



accordance with the Rules of the American Arbitration Association. Venue for the
conduct of the arbitration shall be Las Vegas, Nevada, except that, at the
direction of the arbitral tribunal or with the consent of the Parties,
particular hearings in aid of such arbitration may be held in other places.
Judgment upon any award rendered by the arbitrator(s) may be entered in any
court having jurisdiction there. The Parties agree that the factual findings of
the arbitral tribunal shall be final absent manifest or material error and
rulings on questions of Law or mixed questions of fact and Law shall be reviewed
under the “clearly erroneous” standard of review and not under a “manifest
disregard of the law” or other standard, notwithstanding any Law concerning such
standard to the contrary. Except as contemplated by Section 6.8, the remedies
expressly provided herein shall constitute the parties’ sole and exclusive
remedies, and all other remedies which might be otherwise available under the
Law of any jurisdiction are hereby waived by both parties.
6.7Costs. Except as otherwise provided in this Agreement, each Party is
responsible for its own costs and expenses incurred in connection with
performing and observing its obligations and covenants under this Agreement.
6.8Remedies. The Consultant expressly acknowledges and agrees that the terms of
this Agreement are reasonable and necessary for the protection of the legitimate
business interests of the Company. The Consultant acknowledges and agrees that
the Company would be irreparably harmed by a breach of this Agreement by the
Consultant and that money damages are an inadequate remedy for an actual or
threatened breach of this Agreement. Therefore, the Consultant agrees to the
granting of specific performance of this Agreement and injunctive or other
equitable relief in favor of the Company as a remedy for any such breach,
without proof of actual damages, and the Consultant further waives any
requirement for the securing or posting of any bond in connection with any such
remedy. Such remedy shall not be deemed to be the exclusive remedy for any such
breach, but shall be in addition to all other remedies available at Law or
equity to the Company.
6.9 Counterparts. This Agreement may be executed in any number of counterparts
which, taken together, constitute one and the same agreement.
6.10 No Third Party Beneficiaries. Except as expressly contemplated by this
Agreement, nothing in this Agreement shall confer any rights upon any Person
other than the Parties and their respective successors and permitted assigns.
IN WITNESS WHEREOF, the Company and the Consultant have each caused this
Agreement to be duly executed pursuant to due authorization, all as of the day
and year first above written.
        
SCIENTIFIC GAMES CORPORATION


By: ______________________________ 
Name:
Title:


MICHAEL QUARTIERI


______________________________ 
B-7

--------------------------------------------------------------------------------



Annex A
Certifications and Covenants


The Consultant certifies and covenants to the Company as follows:


1.Consultant shall, in connection with this Agreement, (a) maintain complete and
accurate books and records and (b) comply with all applicable laws, rules and
regulations, including, but not limited to, those relating to anti-corruption,
anti-money laundering, competition, licensing and registration; and


2.Consultant has not offered or paid, and will not offer or pay, directly or
indirectly, (a) anything of value to any public official or candidate for
political office, or any relative or agent thereof, for purposes of obtaining
any official action or benefit relating in any way to this Agreement or (b) any
commission or finder’s or referral fee to any person or entity in connection
with this Agreement or any activities on behalf of the Company.


In the event the Company has reason to believe any of the foregoing has been
violated, Consultant shall (a) promptly provide the Company (or its
representatives) with access to Consultant’s books and records to enable the
Company (or its representatives) to assess any potential non-compliance and (b)
reasonably cooperate in any related investigation, including making any
employees reasonably available for interviews.


The Consultant hereby acknowledges receipt of a copy of the Company’s (or its
applicable Affiliate’s) Code of Business Conduct. The Consultant agrees and
certifies that the Consultant will abide by such Code of Business Conduct and
will not take any action (or omit to take any action) in connection with this
Agreement or the performance under this Agreement that would conflict with such
Code of Business Conduct.


B-8

--------------------------------------------------------------------------------



        
Annex B
Whistleblower Hotline Information


The Company is committed to ethical and compliant business practices throughout
the world. As a consultant for the Company, you are required to conduct yourself
in an ethical manner, comply with all Laws and comply with the Company’s Code of
Business Conduct.


If you discover events of a questionable, fraudulent or illegal nature that are,
or that you believe in good faith may be, a violation of Law, the guidelines set
forth in the Company’s Code of Business Conduct, or other Company policy, you
should report the matter immediately to the Chief Compliance Officer. In
addition, you may call the Scientific Games Business Hotline (the “Hotline”),
which is available 24 hours a day, seven days a week, at 1-866-384-4277 or log
on to www.ethicspoint.com and click on “File a Report.”


To the extent permitted by Law, you may choose to remain anonymous in reporting
any possible violation of the Code of Conduct to the Chief Compliance Officer or
by calling the Hotline.


As a consultant for the Company, you have a duty to cooperate truthfully and
fully in the investigation of any alleged violation of Law or the Company’s Code
of Conduct.


Failure to comply with the requirements of this Annex B will be grounds for the
Company to terminate the Agreement in accordance with Section 5.2.




B-9